 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   JONATHAN DANIEL SMITH,
                                                         Case No. C19-5838 RBL-TLF
 7                           Plaintiff,
            v.                                           ORDER DIRECTING PLAINTIFF
 8                                                       TO AMEND COMPLAINT
     ROBIN SOUVENIR,
 9
                             Defendants.
10

11          Plaintiff Jonathan Daniel Smith, proceeding pro se and in forma pauperis in this

12   42 U.S.C. § 1983 civil rights action, names Darren Carlson and “Current Jail

13   Administrator (at the time of incident)” as defendants in his complaint. Dkt. 6. The Court

14   ordered plaintiff to show cause as to why these defendants should not be dismissed

15   from the complaint. Dkt. 10. Plaintiff has responded to this order. Dkt. 13. The Court

16   finds the response satisfactory and orders that plaintiff will be allowed to submit an

17   amended complaint incorporating the alleged facts from plaintiff’s response.

18          Darren Carlson

19          To state a claim under 42 U.S.C. § 1983, the defendant must be a person acting

20   under color of state law, and his conduct must have deprived the plaintiff of rights,

21   privileges or immunities secured by the constitution or laws of the United States.

22   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986). A private individual may

23   only be liable under § 1983 only if he conspired or entered into joint action with a state

24

25
     ORDER DIRECTING PLAINTIFF TO AMEND
     COMPLAINT - 1
 1   actor. Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 783 (9th Cir.), cert. denied, 534

 2   U.S. 1020 (2001). To prove conspiracy, however, a plaintiff must allege facts showing

 3   “an agreement or ‘meeting of the minds’ to violate constitutional rights.” United

 4   Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir.1989)

 5   (quotations omitted). “To be liable, each participant in the conspiracy need not know the

 6   exact details of the plan, but each participant must at least share the common objective

 7   of the conspiracy.” Id. at 1541.

 8          Plaintiff’s response included additional facts alleging Darren Carlson’s assault on

 9   plaintiff was in furtherance of the state’s aim to secure information pertaining to

10   plaintiff’s criminal defense. Dkt. 13, at 2-3. Plaintiff claims that another defendant named

11   in this case, either Sergeant Patterson or Anthony Kimball, had known of Mr. Carlson’s

12   assault on another inmate in plaintiff’s unit. Id. at 2. He asserts that they failed to protect

13   plaintiff from violent assault by allowing Mr. Carlson to remain in the unit. Id.

14          Plaintiff also alleges that on the first day that Mr. Carlson was assigned to

15   plaintiff’s unit, Mr. Carlson engaged plaintiff in intrusive questioning about plaintiff’s case

16   and defense strategy, demonstrating knowledge about one of plaintiff’s intended

17   witnesses that plaintiff had kept private. Id. at 3. Plaintiff asserts that this knowledge

18   could only have been made known to Mr. Carlson through collaboration with the state.

19   Id. Plaintiff alleges that the assault itself followed another round of questioning, where

20   plaintiff’s refusal to directly answer Mr. Carlson’s questions angered Mr. Carlson to the

21   point of violence. Id. Plaintiff alleges that he requested “many times” to be reassigned to

22   a different unit away from Mr. Carlson, suggesting that the refusal to separate the

23   inmates was a tacit approval from the state of both the questioning and the assault. Id.

24

25

     -2
 1          The Court finds these alleged facts, given a liberal reading because plaintiff is a

 2   pro se litigant, to be sufficient for screening purposes, against Darren Carlson for joint

 3   action or conspiracy with the state in this § 1983 action. The Court therefore orders that

 4   plaintiff is allowed to file an amended complaint to include these facts, upon which the

 5   Court may serve the complaint on Mr. Carlson.

 6          Current Jail Administrator

 7          Plaintiff bears the burden of providing accurate and sufficient information to effect

 8   service of the summons and complaint. See Walker v. Sumner, 14 F.3d 1415, 1422 (9th

 9   Cir. 1994), overruled on other grounds by Sandin v. Conner, 515 U.S. 472 (1995); see

10   also Fed. R. Civ. P. 4. Plaintiff named “Current Administrator of Pacific County Jail” as a

11   defendant in this action. Dkt. 6, at 2. The Court advised plaintiff to provide defendant’s

12   name, which Plaintiff’s response has provided as Pat Matlock. Dkt. 13, at 4. The Court

13   finds this is sufficient information to serve the defendant and directs plaintiff to include

14   the name in plaintiff’s amended complaint.

15

16

17

18

19

20

21

22

23

24

25

     -3
 1         Accordingly, it is ORDERED that Plaintiff is allowed to file an amended complaint

 2   on or before February 4, 2020, incorporating the facts and allegations submitted in

 3   plaintiff’s response to the Order to Show Cause.

 4

 5         Dated this 22nd day of January, 2020.

 6

 7

 8                                                  A
                                                    Theresa L. Fricke
 9                                                  United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     -4
